 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAN BAILEY,                                      No. 2:18-CV-0055-KJM-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    ENLOE MEDICAL CENTER,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action for wrongful

18   termination. Pending before the court is defendant’s motion for summary judgment (ECF No.

19   32). No opposition to the pending motion had been timely filed and the matter was submitted on

20   the briefs without oral argument pursuant to Eastern District of California Local Rule 230(c).

21   Plaintiff now seeks a 94-day extension of time to file a response to defendant’s motion (ECF No.

22   35). Defendants may file a response to plaintiff’s motion for an extension of time on or before

23   October 17, 2019. Thereafter, plaintiff’s motion will be submitted without hearing.

24                  IT IS SO ORDERED.

25

26   Dated: October 3, 2019
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
